

Exhibit 10.37
lionsgatea04.jpg [lionsgatea04.jpg]
June 22, 2020


Mr. Corii Berg
Via Email Delivery


RE: Employment Agreement Amendment


Dear Mr. Berg:


Reference is made to that certain Employment Agreement between you and Lions
Gate Entertainment Corp. (the “Company”), dated May 15, 2020 (the “Employment
Agreement”). Capitalized terms used in this letter are used as defined in the
Employment Agreement if not otherwise defined herein. This letter is to confirm
our agreement as set forth below to amend the provisions of Section 5 of the
Employment Agreement as to the allocation of the Annual Equity Award value among
the various types of equity awards to be granted to you each year.
Effective immediately, Section 5 of the Employment Agreement is hereby amended
to provide that, with respect to each Annual Equity Award that may be granted to
you by the Company on or after July 1, 2020 pursuant to the Employment
Agreement, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) shall have discretion to determine at the time of grant of the
award the percentage of the total value of the Annual Equity Award that will be
allocated to either restricted stock units (“RSUs”) or to share appreciation
rights (“SARs”) (or stock options if such form of award is contemplated by the
Employment Agreement), including flexibility to determine that the entire Annual
Equity Award will be in the form of either RSUs or SARs (or stock options, as
applicable). The Committee shall also have discretion to determine whether each
such award will be subject only to time-based vesting requirements or will be
subject to performance-based vesting requirements in addition to time-based
vesting; provided, however, that in no event will more than thirty-three percent
(33%) of the applicable Annual Equity Award value be allocated, in the
aggregate, to awards that are subject to performance-based vesting.
Except as expressly set forth herein, the Employment Agreement remains in full
force and effect in accordance with its terms. For avoidance of doubt, this
amendment does not change the Annual Equity Award values to be granted to you
each year pursuant to the Employment Agreement, nor does it change the vesting
provisions applicable to such awards or the methodology for converting the
portion of the Annual Equity Award value allocated to a particular type of award
into a number of the Company’s Class B common shares to be subject to such
award, in each case as set forth in Section 5 of the Employment Agreement.


1

--------------------------------------------------------------------------------




If this letter accurately sets forth our mutual understanding with respect to
the foregoing matters, please indicate your acceptance by signing this letter
and returning it to the undersigned. This letter shall be a binding agreement
between the Company and you. This letter may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A fully-executed copy of
this letter will be provided for your records.
                    Lions Gate Entertainment Corp.

By: /s/ Jon Feltheimer    
Its: Chief Executive Officer    


Accepted and Agreed:


/s/ Corii Berg                
CORII BERG




2